Eckert, C. J. On August 6, 1947, the claimant, Jeannette Fesser, an employee of the respondent in the Department of Public Welfare at the Alton State Hospital, while working as a laboratory technician, sustained a fracture of her right wrist when a dry sterilizer exploded. At the time of the injury claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the course of the employment. Claimant seeks an award for twenty-five weeks temporary total disability, for the permanent loss of use of her right hand, and for medical services, amounting to $75.00. Since claimant was temporarily totally disabled only from August 6,1947 to October 1,1947, and since her wages for unproductive time during August and September 1947 equal the compensation to which she would otherwise be entitled, no award can be made for temporary total disability. Likewise no award can be made for the $75.00 medical bill of Dr. John Patrick Murphy, since claimant elected to secure his services at her own expense. From the testimony of Dr. Murphy, who examined claimant on October 20, 1947, and from the report of Commissioner Jenkins, who made a personal examination of claimant’s right hand and wrist, the court finds that claimant has sustained a sixty per cent loss of use of her right hand. She is, therefore, entitled to 50% of her average weekly wage for 102 weeks. Since claimant’s annual salary was $1,680.00, and since claimant had two children under sixteen years of age dependent upon her for support at the time of the accident, her compensation rate is $16.00 per week. The injury having occurred subsequent to July 1, 1947 this must be increased 30% or $4.80, making a compensation rate of $20.80 per week. An award is therefore entered in favor of the claimant, Jeannette Fesser, in the amount of $2,121.60, to be paid to her as follows: $ 603.20, accrued, is payable forthwith; $1,518.40, is payable in weekly installments of $20.80 per week beginning April 21, 1948, for a period of 73 weeks. This award is subject to the approval of the Grover-nor as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.” Henry P. Keefe was employed to take and transcribe the evidence at the hearing before Commissioner Jenkins. Charges in the amount of $15.65 were incurred for these services, which charges are fair, reasonable, and customary. An award is therefore made in favor of Henry P. Keefe in the amount of $15.65, payable forthwith.